Citation Nr: 9920240	
Decision Date: 07/22/99    Archive Date: 07/28/99

DOCKET NO.  96-12 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for concentric left 
ventricular hypertrophy, left ventricular dysfunction and 
functional Grade I systolic murmur.  

2.  Entitlement to service connection for residuals of a head 
injury.  

3.  Entitlement to service connection for a left shoulder 
disability.  

4.  Entitlement to service connection for a left arm 
disability.  

5.  Entitlement to service connection for a left hip 
disability.  

6.  Entitlement to service connection for a left leg 
disability.  

7.  Entitlement to service connection for a left knee 
disability.  

8.  Entitlement to service connection for hearing loss 
disability.  

9.  Entitlement to service connection for defective vision.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from October 1954 to August 
1958 and from January 1961 to August 1961.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Louisville, Kentucky, RO.   
Based on evidence that the veteran changed his residence, his 
file was transferred to the St. Petersburg, Florida, RO which 
currently has jurisdiction over the veteran's case.  In its 
current status, the case returns to the Board following 
completion of development conducted pursuant to the December 
1997 remand.  



FINDINGS OF FACT

1.  The veteran has not presented competent evidence to show 
that concentric left ventricular hypertrophy, left 
ventricular dysfunction and functional Grade I systolic 
murmur is related to injury or disease noted during active 
service.  

2.  The veteran has not presented competent evidence to show 
that residuals of a head injury is related to injury or 
disease noted during active service.  

3.  The veteran has not presented competent evidence to show 
that a left shoulder disability is related to injury or 
disease noted during active service.  

4.  The veteran has not presented competent evidence to show 
that a left arm disability is related to injury or disease 
noted during active service.  

5.  The veteran has not presented competent evidence to show 
that a left hip disability is related to injury or disease 
noted during active service.  

6.  The veteran has not presented competent evidence to show 
that left leg disability is related to injury or disease 
noted during active service.  

7.  The veteran has not presented competent evidence to show 
that a left knee disability is related to injury or disease 
noted during active service.  

8.  The veteran has not presented competent evidence to show 
that for hearing loss disability is related to injury or 
disease noted during active service.  

9.  The veteran has not presented competent evidence to show 
that for defective vision is related to injury or disease 
noted during active service.  



CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for concentric left ventricular hypertrophy, left ventricular 
dysfunction and functional Grade I systolic murmur is not 
well grounded.  38 U.S.C.A. § 5107 (West 1991).  

2.  The veteran's claim of entitlement to service connection 
for residuals of a head injury is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).

3.  The veteran's claim of entitlement to service connection 
for a left shoulder disability is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).  

4.  The veteran's claim of entitlement to service connection 
for a left arm disability is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).  

5.  The veteran's claim of entitlement to service connection 
for a left hip disability is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).  

6.  The veteran's claim of entitlement to service connection 
for a left leg disability is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).  

7.  The veteran's claim of entitlement to service connection 
for a left knee disability is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).  

8.  The veteran's claim of entitlement to service connection 
for hearing loss disability is not well 
grounded38 U.S.C.A. § 5107 (West 1991).  

9.  The veteran's claim of entitlement to service connection 
for defective vision is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The law requires that a claimant shall have the burden of 
submitting a claim that is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  The VA benefits system requires more 
than just an allegation of entitlement.  A claimant must 
submit supporting evidence sufficient to justify a belief by 
a fair and impartial individual that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Although 
the claim need not be conclusive, the statute requires the 
claim to be accompanied by some evidence.

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995);  see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

The veteran contends that the disabilities for which he 
claims service connection are related to his active service.  
In particular, the veteran has reported that in 1956, he fell 
on ice while jumping from the back of an army truck.  He 
states that as a consequence, he incurred injury to the left 
side of his head, shoulder, arm, hip, leg and knee.  In 
addition, the veteran contends that he currently has problems 
with his heart, hearing and vision which he attributes to his 
fall in service.  Later, at his most recent VA examination, 
the veteran reported that he suffered a knee injury during an 
altercation and robbery.  

However, he is advised that where the determinative issues 
involve questions of medical causation or medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  See Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  Laypersons are not competent to 
offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  Consequently, lay assertions of medical 
causation or medical diagnosis cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a).  
Lathan v. Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. 
Brown, 5 Vet. App. 91, 95 (1993); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  Hence, the Board finds that the 
veteran's unsubstantiated allegations alone are an 
insufficient basis on which to establish a well-grounded 
claim for service connection.  

1.  Entitlement to service connection for concentric left 
ventricular hypertrophy, left ventricular dysfunction and 
functional Grade I systolic murmur.  

The veteran satisfies the initial criteria for establishing a 
well-grounded claim in that there is current evidence of 
cardiovascular disease, classified as concentric left 
ventricular hypertrophy, left ventricular dysfunction, and 
functional Grade I systolic murmur.  

However, the veteran's claim must fail as there was no 
evidence of any type of cardiovascular disease during the 
veteran's active service.  The cardiovascular system was 
evaluated as normal during testing conducted in both of the 
veteran's periods of active service.  

In the initial period of active service, there was no 
evidence or complaint of a cardiovascular disorder.  The 
report of the medical examination for separation from active 
service, conducted in 1958, failed to reveal any pertinent 
disability.  There is no indication that this condition was 
identified within the first year after the veteran's 
separation from his initial period of active service.  

When the veteran enlisted again in 1961, he was noted to have 
a functional Grade I, with a systolic murmur on clinical 
evaluation conducted contemporaneously with his enlistment.  
When a veteran's condition is properly found to have 
preexisted service, either because it is noted at the time of 
the entry in to service or because, as in this case, 
preexistence was demonstrated by clear and unmistakable 
evidence, the presumption of aggravation must be considered.  
A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Clear and unmistakable evidence is 
required to rebut the presumption of aggravation where 
preservice disability underwent an increase in severity 
during service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

Clearly from the statute as well as the judicial 
interpretation of the law, there must be a demonstration of 
increased disability or a worsening of the veteran's 
condition for the proper application of presumption of 
aggravation.  In this case there is no indication of an 
augmentation in the severity of the veteran's condition 
during service, only an indication that treatment was 
provided therein.  The United States Court of Veterans 
Appeals (now the United States Court of Appeals for Veterans 
Claims, hereinafter the Court) has held that temporary or 
intermittent inservice flare-ups of a preservice condition 
without evidence of worsening of the underlying condition are 
not sufficient to be considered aggravation in service.  Hunt 
v. Derwinski, 1 Vet. App. 292, 296-97 (1991).  In the 
veteran's case, it is important to note that no pertinent 
complaints or findings were recorded during that period of 
service.  Likewise, the condition was not noted at the time 
of the veteran's separation from service.  In view of the 
foregoing, the Board finds that the presumption of 
aggravation is not applicable in the veteran's case, as there 
is no indication of a worsening of the veteran's condition by 
his active service.  See Browder v. Derwinski, 1 Vet. 
App. 204, 207 (1991).  

Furthermore, the veteran's current cardiovascular condition 
was first recorded in the 1990s, many years following the 
veteran's separation from the final period of active service.  
In the absence of any competent evidence to relate the 
current cardiovascular disorder to service or any incident 
therein, the veteran's claim for service connection fails to 
meet the third requirement of a well grounded, specifically, 
the requirement of competent evidence of a nexus between the 
current disability and service.  Accordingly, the claim for 
service connection for concentric left ventricular 
hypertrophy, left ventricular dysfunction, and functional 
Grade I systolic murmur is not well grounded.

2.  Head injury, left shoulder disability, left arm 
disability.  

The veteran satisfies the initial criteria for establishing a 
well-grounded claim, as there is post-service evidence of 
conditions involving injuries to the head, left shoulder and 
left arm.  However, his claim must fail as there is no 
indication of pertinent complaints or findings during the 
veteran's two periods of active service, except for the fact 
that service medical records make passing reference to a 
history of a fractured forearm in 1958.  Nothing pertinent 
was revealed on the report of clinical evaluation conducted 
at the time of the veteran's discharge from his first period 
of service, at the time of the veteran's entrance into his 
final period of service or at the time of the veteran's final 
discharge.  The conditions at issue were first documented in 
the report of the 1980 hospitalization and were described as 
injuries that the veteran sustained in a post service motor 
vehicle accident.  Moreover, the veteran has not brought 
forth any competent evidence that would associate his current 
complaints with injury or disease noted during his active 
service.  

3.  Entitlement to service connection for a left knee 
disability.  

The veteran satisfies the initial criteria for presenting a 
well-grounded claim in that he demonstrated mild degenerative 
joint disease of the left knee on the most recent VA 
examinations.  His service medical records, however are 
negative for complaints of findings related to his left knee.  
There is no indication that the arthritis was present within 
the initial post-service year.  The Board notes that the 
report of a July 1993 examination shows that the veteran 
reported that the left knee had been "giving out" since 
1992.  Arthritis was first diagnosed in the 1996 VA 
examination.  Accordingly, there is no basis for a finding of 
inservice incurrence of chronic disability under the 
statutory presumption.  Moreover, the veteran has not 
presented competent medical evidence of a nexus between his 
current disability and injury or disease noted during his 
active service.  


4.  Left hip disability, left leg disability, hearing loss 
disability and defective vision.  

The Board notes that the veteran's claims must fail for left 
hip, left leg, hearing loss and eye disabilities, as there is 
no competent medical evidence of current disability.  The 
post service treatment reports, including reports of the 
August and November 1996 VA examinations, failed to reveal 
pertinent evidence of disability.  Despite the defective 
vision, treated with corrective lenses, the veteran is 
advised that without current evidence showing that a disease 
or disability is present, no plausible claim for service 
connection can be presented, and the claim is not well 
grounded.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  

In summary the veteran's claims for service connection are 
not well grounded as the veteran has not presented competent 
evidence that the claimed disabilities are associated with 
injury or disease noted during the veteran's active service 
or that there are current diagnoses of left hip, left leg, 
hearing loss and eye disabilities.  Accordingly, VA has no 
duty to assist the veteran under the provisions of 
38 U.S.C.A. § 5107.  

Nonetheless, under 38 U.S.C.A. § 5103(a), VA should advise 
the claimant of the evidence necessary to complete his 
application.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  
This obligation was successfully completed by the RO in its 
statement of the case.  Likewise, the Board's discussion 
above informs the veteran of the requirements for the 
completion of his application for the claims for service 
connection.  



ORDER

The appeal is denied.


		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals



 

